Case 20-34504-KLP        Doc 12    Filed 11/20/20 Entered 11/20/20 13:44:18        Desc Main
                                  Document      Page 1 of 10



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

IN RE:                                       )
                                             )
MCDONALD SUTTON                              )       Case No. 20−34504−KLP
JENNIFER GILBERT SUTTON                      )       Chapter 13
                                             )
                      Debtors                )

MCDONALD SUTTON, ET AL.                      )
                                             )
                      Movants,               )
                                             )
v.                                           )
                                             )
ALLY FINANCIAL, INC.                         )
c/o C T CORPORATION SYSTEM, R/A              )
4701 Cox Rd., Suite 285                      )
Glen Allen, VA, 23060-6808                   )
                                             )
                      Respondent.            )


           MOTION FOR TURNOVER OF PROPERTY OF THE ESTATE
        AND FOR RESPONDENT TO SHOW CAUSE WHY IT SHOULD NOT
      BE HELD IN CONTEMPT FOR VIOLATION OF THE AUTOMATIC STAY

         COME NOW, the Debtors, by counsel, and as and for their Motion to Turnover Property

of the Estate and for Respondent to Show Cause Why it Should Not be Held in Contempt for

Violation of the Automatic Stay, state as follows:

         1.    On or about October 28, 2020 the Debtors’ 2017 Ford Expedition (“Vehicle”) was

repossessed by Respondent, Ally Financial, Inc. (“Ally Financial”).

         2.    On or about November 10, 2020, the Debtors filed for relief under Chapter 13 of

the U.S. Bankruptcy Code wherein the Respondent, Ally Financial, is scheduled as a creditor

secured by a lien on a the Vehicle.
Case 20-34504-KLP        Doc 12     Filed 11/20/20 Entered 11/20/20 13:44:18            Desc Main
                                   Document      Page 2 of 10



       3.       On November 10, 2020 Ally Financial was notified of said Chapter 13 filing and

demand was made for return of the Vehicle.

       4.       Since that date numerous demands have been made on Ally Financial for return of

the Vehicle and said Respondent has failed and refused to surrender the vehicle to the Debtors,

for which reason resort to this process is necessitated.

       5.       The Debtors’ Chapter 13 Plan will propose to pay the full amount of the lien on

the Vehicle, with interest.

       6.       Possession of this Vehicle is necessary to effective reorganization by the Debtors

and the Respondent’s continued possession of the Vehicle has the effect of thwarting an

otherwise effective reorganization and is in violation 11 U.S.C. §§ 362 and 542, and in violation

of the ruling in Tidewater Finance Company v. Moffett, 288 BR 721 (E.D. Va. 2002).

       7.       The aforesaid actions of Ally Financial is a clear and blatant violation of 11

U.S.C. § 362.

       8.       The foregoing actions of Ally Financial were done knowingly and intentionally.

       9.       As a direct and proximate result of the foregoing actions of Ally Financial, the

Debtors and their family have had suffered great inconvenience and has been forced to incur

costs and attorney’s fees.

                        MEMORANDUM IN SUPPORT OF MOTION

       There is no dispute that Ally Financial’s failure to return the Vehicle is a violation of the

automatic stay, specifically, 11 U.S.C. § 362(a)(3) and (6). The Debtors are seeking damages

against Ally Financial pursuant to 11 U.S.C. § 362(h) which provides:

       An individual injured by any willful violation of a stay provided by this section shall
       recover actual damages, including costs and attorney’s fees, and, in appropriate
       circumstances, may recover punitive damages.
                                                  2
Case 20-34504-KLP        Doc 12    Filed 11/20/20 Entered 11/20/20 13:44:18             Desc Main
                                  Document      Page 3 of 10



       The foregoing facts warrant not only compensatory, but punitive damages as well. Ally

Financial is fully aware of the bankruptcy laws. There is no question that many of its customers

have filed for relief with this and other courts around the state. The record clearly indicates that

Ally Financial was fully aware of the Debtors’ filing as evidenced by the inclusion of Ally

Financial in the Debtors’ mailing matrix and schedules. Notwithstanding its knowledge of the

Chapter 13 filing, Ally Financial has and continues to wrongfully deny the Debtors possession of

the Vehicle.

       WHEREFORE, the Debtors, respectfully request that the Court enter an order:

       a.      Finding Ally Financial, Inc. guilty of civil contempt.

       b.      Ordering Ally Financial to immediately return the Vehicle to the Debtors.

       c.      Awarding the Debtors compensatory damages plus the Debtors’ costs and

attorney’s fees in accordance with 11 U.S.C. § 362(h).

       d.      Awarding the Debtors punitive damages in accordance with 11 U.S.C. § 362(h).

       e.      Awarding such other relief as the Court may seem just and appropriate.

Dated: November 20, 2020

                                      Respectfully Submitted,

                                      MCDONALD SUTTON
                                      JENNIFER GILBERT SUTTON


                                      By: /s/ James E. Kane
                                             James E. Kane (VSB #30081)
                                             KANE & PAPA, P.C.
                                             1313 East Cary Street
                                             Richmond, Virginia 23219
                                             Telephone: (804) 225-9500
                                             Facsimile: (804) 225-9598
                                             Email: jkane@kaneandpapa.com
                                             Counsel for Debtors
                                                 3
Case 20-34504-KLP        Doc 12     Filed 11/20/20 Entered 11/20/20 13:44:18             Desc Main
                                   Document      Page 4 of 10



                                 CERTIFICATE OF SERVICE

        I certify that on November 20, 2020, I have transmitted a true copy of the foregoing
document electronically through the Court’s CM/ECF system or by mail to the Debtors, Chapter
13 trustee, the United States trustee, by first class mail to the parties on the attached matrix, and
to:
                               ALLY FINANCIAL, INC.
                               c/o C T CORPORATION SYSTEM, R/A
                               4701 Cox Rd., Suite 285
                               Glen Allen, VA, 23060-6808

And by Fax to:

                               ALLY FINANCIAL, INC.
                               Attn: Bankruptcy Department
                               651-367-2005


                                              /s/ James E. Kane
                                              Counsel for Debtors




                                                 4
Case 20-34504-KLP         Doc 12    Filed 11/20/20 Entered 11/20/20 13:44:18           Desc Main
                                   Document      Page 5 of 10



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

IN RE:                                        )
                                              )
MCDONALD SUTTON                               )       Case No. 20−34504−KLP
JENNIFER GILBERT SUTTON                       )       Chapter 13
                                              )
                       Debtors                )

MCDONALD SUTTON, ET AL.                       )
                                              )
                       Movants,               )
                                              )
v.                                            )
                                              )
ALLY FINANCIAL, INC.                          )
c/o C T CORPORATION SYSTEM, R/A               )
4701 Cox Rd., Suite 285                       )
Glen Allen, VA, 23060-6808                    )
                                              )
                       Respondent.            )


                            NOTICE OF MOTION AND HEARING

      The above Debtors have filed a Motion to Turnover Property of the Estate and for
Respondent to Show Cause Why it Should Not be Held in Contempt for Violation of the
Automatic Stay.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
may wish to consult one.)

        If you do not want the court to grant the relief sought in the motion, or if you want the
court to consider your views on the motion, then you or your attorney must:

    File with the court, at the address shown below, a written request for a hearing [or written
     response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your request for a
     hearing (or response) to the court for filing, you must mail it early enough so the court will
     receive it on or before the date stated above, to:



                                                  5
Case 20-34504-KLP      Doc 12    Filed 11/20/20 Entered 11/20/20 13:44:18         Desc Main
                                Document      Page 6 of 10



                     Clerk of Court
                     United States Bankruptcy Court
                     701 East Broad Street
                     Richmond, VA 23219

       You must also mail a copy to:

                     James E. Kane, Esquire
                     Kane & Papa, P.C.
                     1313 East Cary Street
                     Richmond, Virginia 23219

   Attend a hearing scheduled for December 2, 2020 at 10:00 a.m. in Honorable Keith L.
    Phillips’ Courtroom, U.S. Bankruptcy Court, 701 E. Broad Street, Room 5100,
    Richmond, VA 23219. If no timely response has been filed opposing the relief requested,
    the court may grant the relief without holding a hearing.

        If you or your attorney do not take these steps, the court may decide that you do not
    oppose the relief sought in the motion or objection and may enter an order granting that
    relief.


                                    MCDONALD SUTTON
                                    JENNIFER GILBERT SUTTON


                                    By: /s/ James E. Kane
                                           James E. Kane (VSB #30081)
                                           KANE & PAPA, P.C.
                                           1313 East Cary Street
                                           Richmond, Virginia 23219
                                           Telephone: (804) 225-9500
                                           Facsimile: (804) 225-9598
                                           Email: jkane@kaneandpapa.com
                                           Counsel for Debtors




                                              6
Case 20-34504-KLP        Doc 12     Filed 11/20/20 Entered 11/20/20 13:44:18             Desc Main
                                   Document      Page 7 of 10



                                 CERTIFICATE OF SERVICE

        I certify that on November 20, 2020, I have transmitted a true copy of the foregoing
document electronically through the Court’s CM/ECF system or by mail to the Debtors, Chapter
13 trustee, the United States trustee, by first class mail to the parties on the attached matrix, and
to:
                               ALLY FINANCIAL, INC.
                               c/o C T CORPORATION SYSTEM, R/A
                               4701 Cox Rd., Suite 285
                               Glen Allen, VA, 23060-6808

And by Fax to:

                               ALLY FINANCIAL, INC.
                               Attn: Bankruptcy Department
                               651-367-2005


                                              /s/ James E. Kane
                                              Counsel for Debtors




                                                 7
               Case 20-34504-KLP           Doc 12   Filed 11/20/20           Entered 11/20/20 13:44:18      Desc Main
Label Matrix for local noticing                Capital One Auto Finance,
                                                   Document              a division
                                                                      Page          of Capi
                                                                              8 of 10         UST smg Richmond
0422-3                                         4515 N Santa Fe Ave. Dept. APS                 Office of the U. S. Trustee
Case 20-34504-KLP                              Oklahoma City, OK 73118-7901                   701 East Broad St., Suite 4304
Eastern District of Virginia                                                                  Richmond, VA 23219-1849
Richmond
Fri Nov 20 13:32:32 EST 2020
United States Bankruptcy Court                 AR Resources Inc.                              AR Resources, Inc.
701 East Broad Street                          PO Box 1056                                    Attn: Bankruptcy
Richmond, VA 23219-1888                        Blue Bell, PA 19422-0287                       Po Box 1056
                                                                                              Blue Bell, PA 19422-0287


Ally Financial                                 Bank of America                                Bk Mckenny
Attn: Bankruptcy                               Attn: Bankruptcy                               20718 First Street
Po Box 380901                                  4909 Savarese Circle                           Mc Kenney, VA 23872-2703
Bloomington, MN 55438-0901                     Tampa, FL 33634-2413


CJW Medical Center                             CJW Medical Center                             Capital One Auto Finance
PO Box 740760                                  PO Box 99400                                   Attn: Bankruptcy
Cincinnati, OH 45274-0760                      Louisville, KY 40269-0400                      Po Box 30285
                                                                                              Salt Lake City, UT 84130-0285


Capital One Auto Finance, a division of        (p)JPMORGAN CHASE BANK N A                     Chesterfield County Treasurer
AIS Portfolio Services, LP                     BANKRUPTCY MAIL INTAKE TEAM                    9901 Lori Road
4515 N Santa Fe Ave. Dept. APS                 700 KANSAS LANE FLOOR 01                       P.O. Box 70
Oklahoma City, OK 73118-7901                   MONROE LA 71203-4774                           Chesterfield, VA 23832-0906


Chippenham Hospital                            Citi/Sears                                     Citibank
c/o NCO Financial Systems                      Citibank/Centralized Bankruptcy                Citicorp Credit Srvs/Centralized Bk dept
P.O. Box 15993                                 Po Box 790034                                  Po Box 790034
Wilmington, DE 19850-0000                      St Louis, MO 63179-0034                        St Louis, MO 63179-0034


Citibank/Best Buy                              Cjw Medical Center                             Comenity Bank/Victoria Secret
Citicorp Credit Srvs/Centralized Bk dept       Resurgent Capital Services                     Attn: Bankruptcy
Po Box 790034                                  PO Box 1927                                    Pob 182125
St Louis, MO 63179-0034                        Greenville, SC 29602-1927                      Columbus, OH 43218-2125


Commonweath Pediatrics                         First Premier Bank                             (p)FOCUS RECEIVABLES MANAGEMENT LLC
c/o CAB                                        Attn: Bankruptcy                               1130 NORTHCHASE PARKWAY STE 150
8002 Discovery Dr, Ste 311                     Po Box 5524                                    MARIETTA GA 30067-6429
Henrico, VA 23229-8601                         Sioux Falls, SD 57117-5524


Henrico Doctor’s Hospital                      Henrico Doctors Hospital                       Henrico Federa;l Credit Union
PO Box 740760                                  1602 Skipwith Rd                               Attn: Bankruptcy
Cincinnati, OH 45274-0760                      Henrico, VA 23229-5298                         9401 West Broad St
                                                                                              Henrico, VA 23294-5331


Internal Revenue Service                       James River Emergency Group                    Kohls/Capital One
Centralized Insolvency Operati                 P.O. Box 660827                                Attn: Credit Administrator
P. O. Box 7346                                 Dallas, TX 75266-0827                          Po Box 3043
Philadelphia, PA 19101-7346                                                                   Milwaukee, WI 53201-3043
               Case 20-34504-KLP             Doc 12       Filed 11/20/20           Entered 11/20/20 13:44:18            Desc Main
Midland Credit Management, Inc.                      Parrish and Lebar, L.L.PPage 9 of 10
                                                         Document                                         Rebecca Phillips
PO Box 2037                                          5 East Franklin Street                               12956 Grove Hill Rd
Warren, MI 48090-2037                                Richmond, VA 23219-2105                              Midlothian, VA 23114-5559



Receivable Management                                St Francis Medical Center                            Stony Point Surgrey
7206 Hull Street Rd Ste                              P O Box 404893                                       8700 Stony Point Parkway
Richmond, VA 23235-5826                              Atlanta, GA 30384-4893                               Suite 100
                                                                                                          Richmond, VA 23235-1968


Synchrony Bank/ Old Navy                             TACS                                                 Touchstone Bank
Attn: Bankruptcy                                     P O Box 31800                                        20718 First Street
Po Box 965060                                        Henrico, VA 23294-1800                               Mc Kenney, VA 23872-2703
Orlando, FL 32896-5060


United Consumers Inc                                 (p)VIRGINIA DEPARTMENT OF TAXATION                   Valley Credit Service, Inc
Attn: Bankruptcy Dept                                P O BOX 2156                                         Attn: Bankruptcy
Po Box 4466                                          RICHMOND VA 23218-2156                               Po Box 2162
Woodbridge, VA 22194-4466                                                                                 Hagerstown, MD 21742-2162


Vervent/yamaha Motor F                               Virginia Credit Union                                Carl M. Bates
Po Box 504125                                        Attn: Bankruptcy                                     341 Dial 866-813-0912 Code: 8576180
San Diego, CA 92150-4125                             Po Box 90010                                         P. O. Box 1819
                                                     Richmond, VA 23225-9010                              Richmond, VA 23218-1819


James E. Kane                                        Jennifer Gilbert Sutton                              John P. Fitzgerald, III
Kane & Papa, PC                                      11841 Winterpock Road                                Office of the US Trustee - Region 4 -R
1313 East Cary Street                                Chesterfield, VA 23838-1656                          701 E. Broad Street, Ste. 4304
P.O. Box 508                                                                                              Richmond, VA 23219-1849
Richmond, VA 23218-0508

McDonald Sutton
11841 Winterpock Road
Chesterfield, VA 23838-1656




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Chase Card Services                                  Focus Receivables Management                         VA Dept. of Taxation
Attn: Bankruptcy                                     1130 North Chase Pkwy Ste 150                        Office of Customer Services
Po Box 15298                                         Marietta, GA 30067-0000                              PO Box 1115
Wilmington, DE 19850-0000                                                                                 Richmond, VA 23218-0000




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
               Case 20-34504-KLP   Doc 12   Filed 11/20/20 Entered 11/20/20 13:44:18   Desc Main
(d)Virginia Dept. of Taxation          End Document
                                           of Label Matrix
                                                        Page 10 of 10
P O Box 2156                           Mailable recipients   48
Richmond, VA 23218-2156                Bypassed recipients    1
                                       Total                 49
